DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 6/19/2020. Claims 1-19 are canceled. Claims 20-39 are added.  Accordingly, claims 20-39 are pending for consideration on the merits in this Office Action.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/19/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 31, the recitation of “...junctions extending directly between respective ones of the sled runners and the convex protrusion, each junction is an arcuate concave fillet that extends along a length of a respective sled runner and into the transition portion,” renders the claim unclear because the limitation is not consistent with the disclosure.  At 0014, 0015 junctions are disclosed with respect to runners and the container and with respect to a convex protrusion and the container...but not in the configuration claimed.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - junctions extending directly between respective ones of the sled runners and the container and junctions between the convex protrusion and the container, each junction is an arcuate concave fillet that extends along a length of a respective sled runner and into the transition portion - - for clarity.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20-27, 29- 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (GB2328182A) in view of Dickey et al. (WO97/12797).

Regarding Claim 20, Huggins teaches a cooler [fig 1], comprising: an insulated container [2] having wheels with an axis mounted to the insulated container [page 3, lines 16-22; page 4, lines 25-28].  Huggins does not teach where the cooler has a rest configuration wherein a bottom of the insulated container is configured to abut an underlying support surface such that the wheels do not touch the underlying support surface; and the cooler has a tilt configuration wherein the insulated container is configured to be diagonal relative to the underlying support surface such that the wheels contact the underlying support surface.
However, Dickey teaches a manual carrier [figs 1-3] having where the carrier has a rest configuration wherein a bottom of the insulated container is configured to abut an underlying support surface such that the wheels do not touch the underlying support surface [page 9, lines 1-11; figs 2-3]; and the cooler has a tilt configuration wherein the insulated container is configured to be diagonal relative to the underlying support surface such that the wheels contact the underlying support surface [page 10, lines 11-28]. Dickey teaches that it is known that this arrangement provides a carrier that can be easily maneuvered on multiple types of terrain [page 2, lines 12-22]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Huggins to  have where the cooler has a rest configuration wherein a bottom of the insulated container is configured to abut an underlying support surface such that the wheels do not touch the underlying support surface; and the cooler has a tilt configuration wherein the insulated container is configured to be diagonal relative to the underlying support surface such that the wheels contact the underlying support surface in view of the teachings of Dickey in order to provide a carrier that can be easily maneuvered on multiple types of terrain.

Regarding Claim 21, Huggins, as modified, teaches the invention of Claim 20 above and Huggins teaches wherein the wheels are located at a rear of the insulated container [fig. 1].

Regarding Claim 22, Huggins, as modified, teaches the invention of Claim 20 above and Huggins teaches wherein the insulated container comprises a bottom with sled runners [15] extending in longitudinal directions along lateral sides thereof [fig 3].



Regarding Claim 23, Huggins, as modified, teaches the invention of Claim 20 above and Dickey teaches where the carrier comprises a front with a convex protrusion [13; page 8, lines 18-28; fig 15] and Huggins teaches a rear with a transition portion [Drawing I].


    PNG
    media_image1.png
    944
    854
    media_image1.png
    Greyscale



Drawing I
Regarding Claim 24, Huggins, as modified, teaches the invention of Claim 20 above and Huggins teaches junctions extending directly between respective sled runners and a convex protrusion [Drawing II].


    PNG
    media_image2.png
    430
    613
    media_image2.png
    Greyscale


Drawing II




Regarding Claim 25, Huggins, as modified, teaches the inventing of Claim 24 and Dickey teaches a junction [Drawing II].  Huggins, as modified, does not teach where the junction is an arcuate concave fillet.
However, the limitation imparts product-by-process limitations.  How the junction is made is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made.  MPEP 2113

Regarding Claim 26, Huggins, as modified, teaches the invention of Claim 24 above and Huggins teaches wherein each junction extends along a length of a respective sled runner and into a transition portion of the insulated container [See figs 3 & 4 of Huggins].

Regarding Claim 27, Huggins, as modified, teaches the invention of Claim 20 above and Huggins teaches where a portion of the insulated container comprises is a boat hull shape [fig 1].

Regarding Claim 29, Huggins, as modified, teaches the invention of Claim 20 above and Dickey teaches where a portion of the insulated container is convex toward a forward direction of the cooler and toward a bottom direction of the cooler, such that the insulated container tapers from a center thereof toward both a front surface and a rear surface thereof [Dickey at fig 14].




Regarding Claim 30, Huggins teaches a cooler [fig 1], comprising: an insulated container [2] having a bottom with sled runners [15] extending in longitudinal directions along lateral sides thereof [Drawing I], a rear with a transition portion [Drawing I]; wheels [11] having an axis and mounted to the insulated container in the transition portion [page 3, lines 16-22; page 4, lines 25-28].  Huggins does not teach where the cooler has a front with a convex protrusion; and where the cooler has a rest configuration wherein a bottom of the insulated container is configured to abut an underlying support surface such that the wheels do not touch the underlying support surface; and the cooler has a tilt configuration wherein the insulated container is configured to be diagonal relative to the underlying support surface such that the wheels contact the underlying support surface.
However, Dickey teaches a manual carrier [figs 1-3] having where the carrier comprises a front with a convex protrusion [13; page 8, lines 18-28; fig 15] and where the cooler has a rest configuration wherein a bottom of the insulated container is configured to abut an underlying support surface such that the wheels do not touch the underlying support surface [page 9, lines 1-11; figs 2-3]; and the cooler has a tilt configuration wherein the insulated container is configured to be diagonal relative to the underlying support surface such that the wheels contact the underlying support surface [page 10, lines 11-28]. Dickey teaches that it is known that this arrangement provides a carrier that can be easily maneuvered on multiple types of terrain [page 2, lines 12-22].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Huggins to  have where the carrier comprises a front with a convex protrusion and where the cooler has a rest configuration wherein a bottom of the insulated container is configured to abut an underlying support surface such that the wheels do not touch the underlying support surface; and the cooler has a tilt configuration wherein the insulated container is configured to be diagonal relative to the underlying support surface such that the wheels contact the underlying support surface in view of the teachings of Dickey in order to provide a carrier that can be easily maneuvered on multiple types of terrain.

Regarding Claim 31, Huggins, as modified, teaches the invention of Claim 30 above and Huggins teaches junctions extending between respective ones of the sled runners and container [Drawing I] and Dickey and the junctions at the convex protrusion and carrier [page 8, lines 18-28; fig 15].  Huggins, as modified, does not teach where each junction is an arcuate concave fillet that extends along a length of a respective sled runner and into the transition portion.
However, the limitation imparts product-by-process limitations.  How the junction is made is not critical to the apparatus itself, as patentability of an apparatus lies in the structure of the apparatus rather than how the structure is made.  MPEP 2113

Regarding Claim 32, Huggins, as modified, teaches the invention of Claim 30 above and Dickey teaches wherein the convex protrusion [113] is a boat hull shape that is entirely convex from the first junction to the second junction [figs 2 & 3; where first and second junctions converge at convex protrusion].

Regarding Claim 33, Huggins, as modified, teaches the invention of Claim 00 above and Dickey teaches where a portion of the insulated container is convex toward a forward direction of the cooler and toward a bottom direction of the cooler, such that the insulated container tapers from a center thereof toward both a front surface and a rear surface thereof [Dickey at fig 14].

Regarding Claim 34, Huggins, as modified, teaches the invention of Claim 34 above and Dickey teaches a railing [116] coupled to the insulated container [page 10, lines 1-10; fig 15].

Regarding Claim 35, Huggins, as modified, teaches the invention of Claim 30 above and Dickey teaches where the railing [116] forms a continuous grasping element for all lateral sidewalls of the insulated container [page 10, lines 1-10; figs 1 and 15].

Regarding Claim 36, Huggins, as modified, teaches the invention of Claim 30 above and Dickey teaches where the transition portion is both convex and inclined diagonally [Drawing I].

Regarding Claim 37, Huggins, as modified, teaches the invention of Claim 30 above and Dickey teaches a flexible member i.e. rope tethered to the insulated container for manual manipulation of the cooler [page 10, lines 1-10; figs 1 and 15].

Regarding Claim 38, Huggins, as modified, teaches the invention of Claim 37 above and Dickey teaches where the flexible member is tethered to a railing of the insulated container [page 10, lines 1-10; figs 1 and 15].

Regarding Claim 39, Huggins, as modified, teaches the invention of Claim 30 above and Dickey teaches a rail [116] mounted to the insulated container to form a manual grasping element on all lateral sidewalls of the insulated container [page 10, lines 1-10; figs 1 and 15].

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins (GB2328182A) in view of Dickey et al. (WO97/12797) as applied to claim 20 above, and further in view of Hill (US3511517).

Regarding Claim 28, Huggins, as modified, teaches the invention of Claim 20 above but does not teach where a portion of the insulated container is entirely convex from a first junction to a second junction.
However, Hill teaches a sled having a bottom member [2; fig. 4] and where a portion of the bottom member is entirely convex from a first junction [at runner 12] to a second junction [at second runner 12; col 2, lines 22-54; fig 4] for the obvious advantage of enhancing sliding over a surface [col 4, lines 2-9].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Huggins to have where a portion of the insulated container is entirely convex from a first junction to a second junction in view of the teachings of Hill in order to enhance sliding over a surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of U.S. Patent No.10,696,318. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20 and 31 of the instant application claims a cooler having an insulated container with rear wheels and runners and where the cooler has a rest configuration and a tilt configuration and the 318 Patent also claims the recited configuration.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763